Mugglin, J.
Appeal from a judgment of the County Court of Ulster County (Bruhn, J), rendered December 22, 2003, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
In a companion case (People v Swartz, 23 AD3d — [decided herewith]), defendant appealed from a judgment convicting him of 13 different crimes committed in the City of Kingston, Ulster County, to which he pleaded guilty. Here, he appeals from a judgment convicting him of burglary in the third degree, charged in a separate indictment, to which he pleaded guilty at the same time, raising only the same arguments. For the reasons stated in our decision in the companion case, we find these arguments to be without merit (id.).
Crew III, J.P., Peters, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.